                Case 1:20-cv-05890-VEC
Christopher J. Clark
Direct Dial: 212-906-1350
                                        Document 31 Filed 07/31/20 Page 1 of 2
                                 USDC SDNY
                                 DOCUMENT                 53rd at Third
                                                                                   MEMO ENDORSED
                                 ELECTRONICALLY FILED 885 Third Avenue
chris.clark@lw.com                                        New York, New York 10022-4834
                                 DOC #:                   Tel: +1.212.906.1200 Fax: +1.212.751.4864
                                 DATE FILED: 7/31/2020    www.lw.com

                                                                    FIRM / AFFILIATE OFFICES
                                                                    Beijing        Moscow
                                                                    Boston         Munich
                                                                    Brussels       New York
                                                                    Century City   Orange County
July 30, 2020                                                       Chicago        Paris
                                                                    Dubai          Riyadh
                                                                    Düsseldorf     San Diego
                                                                    Frankfurt      San Francisco
VIA ECF                                                             Hamburg        Seoul
                                                                    Hong Kong      Shanghai
The Honorable E. Valerie Caproni                                    Houston        Silicon Valley
                                                                    London         Singapore
United States District Court                                        Los Angeles    Tokyo
Southern District of New York                                       Madrid         Washington, D.C.
40 Foley Square, Room 240                                           Milan
New York, New York 10007

        Re:     Contrarian Emerging Markets, L.P., et al. v. The Republic of Ecuador, Case No.
                1:20-cv-05890-VEC-OTW

Dear Judge Caproni:

        On behalf of Plaintiffs Contrarian Emerging Markets, L.P., GMO Emerging Country Debt
Fund, GMO Emerging Country Debt Investment Fund plc, and GMO Emerging Country Debt
(UCITS) Fund (collectively, “Plaintiffs”), we write to request permission to file Exhibit A to the
Second Declaration of Michael E. Ginnings in Support of Application for Preliminary Injunction
and Temporary Restraining Order in the above-captioned case under seal, pursuant to Rule 5.A of
Your Honor’s Individual Practices in Civil Cases. Defendant does not object to this redaction.
Plaintiffs make this request because this Exhibit contains sensitive financial information regarding
Contrarian Emerging Markets, L.P.’s holdings.

        The Second Circuit in Lugosch v. Pyramid Co. of Onondaga, 435 F.3d 110, 119-20 (2d
Cir. 2006) explained that the presumption of public access to judicial documents rests on the notion
that public monitoring of the work of the federal courts “is an essential feature of democratic
control. . . . [s]uch monitoring is not possible without access to testimony and documents that are
used in the performance of Article III functions.” Once a court has determined that the documents
sought to be sealed are judicial documents to which a common law presumption of access attaches,
it must determine the weight of that presumption. Id. at 119.

          At the same time, this Court has “considerable discretion in determining whether good
cause exists to overcome the presumption of open access to documents filed in [its] courts.” Geller
v. Branic Int’l Realty Corp., 212 F.3d 734, 738 (2d Cir. 2000). And under relevant case law, “[t]he
parties may file . . . documents under seal because they include confidential business information
. . . .” Avocent Redmond Corp. v. Raritan Ams., Inc., No. 10 Civ. 6100 (PKC), 2012 WL 3114855,
at *16 (S.D.N.Y. July 31, 2012); see also Graczyk v. Verizon Commc’ns, Inc., No. 18 Civ. 6465
(PGG), 2020 WL 1435031, at *9 (S.D.N.Y. Mar. 24, 2020) (“[c]ourts in this Circuit routinely
permit parties to redact sensitive financial information . . .”). The information sought to be filed
under seal is also of a limited quantity, as it accounts for a small portion of one of several pages.
                   Case 1:20-cv-05890-VEC Document 31 Filed 07/31/20 Page 2 of 2
   July 30, 2020
   Page 2




   This further supports the issuance of a sealing order. Avocent Redmond, 2012 WL 3114855, at
   *15.

           Accordingly, Plaintiffs respectfully request that the Court issue an order permitting it to
   file (1) a redacted version of Exhibit A to the Second Declaration of Michael E. Ginnings in
   Support of Application for Preliminary Injunction and Temporary Restraining Order and (2) an
   unredacted version of the Exhibit under seal.



   Dated: July 30, 2020                         Respectfully submitted,
         Greenwich, Connecticut
                                                LATHAM & WATKINS LLP

                                                /s/ Christopher J. Clark
                                                Christopher J. Clark
                                                885 Third Avenue
                                                New York, New York 10022
                                                Tel: (212) 906-1200
                                                Fax: (212) 751-4864
                                                Email: chris.clark@lw.com

                                                Attorney for Plaintiffs Contrarian Emerging
                                                Markets, L.P., GMO Emerging Country Debt Fund,
                                                GMO Emerging Country Debt Investment Fund plc,
                                                and GMO Emerging Country Debt (UCITS) Fund



Application GRANTED. Plaintiffs may
file a redacted version of Exhibit A and
an unredacted version under seal.
SO ORDERED.




HON. VALERIE CAPRONI
UNITED STATES DISTRICT JUDGE
                                                    7/31/2020
